Case 2:20-cv-10645-SVW-PD Document 14 Filed 01/19/21 Page 1 of 2 Page ID #:135




    1
    2
                                                                                 JS-6
    3
    4
    5
    6

    8
    9
   10
   11                       UNITED STATES DISTRICT COURT
   12                     CENTRAL DISTRICT OF CALIFORNIA
   13
   14   ALEXANDRA VALDEZ and                         Case No.: 2:20-cv-I 0645-SVW-PDx
        JUAN DE LA TORRE,
   15
                                                     JUDGMENT
   16               Plaintiffs,
   17         vs.                                    US District Judge Stephen V. Wilson
   18                                                Magistrate Judge Patricia Donahue
   19   FCA US LLC, a Delaware Limited
        Liability Company, and DOES 1
   20   through 10, inclusive,
   21
   22               Defendants.
   23
   24         Good cause having been shown, it is hereby ORDERED, ADJUDGED,
   25   AND DECREED as follows:
   26         Judgment is hereby entered against Defendant FCA US LLC in favor of
   27   Plaintiffs, Alexandra Valdez and Juan De La Torre.
   28
                                               -1-
                                       [PROPOSED] JUDGMENT
Case 2:20-cv-10645-SVW-PD Document 14 Filed 01/19/21 Page 2 of 2 Page ID #:136




    1         Defendant FCA US LLC shall pay the sum of $32,341.00 to Plaintiffs as the
    2   total amount to be paid by FCA US on account of any liability claimed in this
    3   action, with the return of the subject vehicle (2019 Ram Truck Promaster, VIN
    4   3C6TRVAG3KE505737) by Plaintiffs to FCA US, or its authorized representative
    5   with clear title, current registration and free of any liens or encumbrances.
   6          The foregoing sum shall be paid ninety (90) days from the date Plaintiffs'
    7   Acceptance ofFCA US's Rule 68 Offer of Judgment is executed and served by
    8   Plaintiffs. During this period, no interest will accrue on this sum.
    9         In addition, Defendant FCA US LLC will pay Plaintiffs and their attorneys
   1o   Romano Stancroff PC a sum equal to the aggregate amount of costs and expenses,
  11    including attorney's fees based on actual time reasonably incurred in connection
   12   with the commencement and prosecution of this action pursuant to Civil Code
   13   Section 1794(d), to be determined by the court if the parties cannot agree.
   14
   15   IT IS SO ORDERED.
   16
   17   Dated: January 19, 2021
                                                Paul Cruz, Deputy Clerk
   18
   19
   20
  21
  22
   23

  24
  25
  26
   27
  28
                                                  -2-
                                         [PROPOS D] JUDGMENT
